Title: From George Washington to William Heath, 29 August 1781
From: Washington, George
To: Heath, William


                        
                            D. Sir
                            Trenton 29th Augst 1781
                        
                        I send you the inclosed Letters to be transmitted to the several States—which you will be pleased to do as
                            early as possible—I have delayed sendg them on till this Time, least the Object of our Expedition should be too soon
                            disclosed.
                        One of the Letters is left under a flying Seal for your Observation—from wch you will collect the Proportion
                            of Militia still requested from the States for your Aid—being two thirds the Number originally called for.
                        It is pretty certain that the British Fleet of 15 Sail of the Line are arrived at the Hook from the W.
                            Indias. With much Regard & Esteem—I am D. Sir Your most Obt & humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. militia
                            
                                
                                    
                                     N. Hamp:
                                    
                                    400
                                
                                
                                    
                                     Massa.
                                    
                                    1800
                                
                                
                                    
                                     Cont. 
                                    
                                    1400
                                
                                
                                    
                                     N. Jersey
                                    
                                    500
                                
                            
                        

                    